927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Harold APPLETON, Defendant-Appellant.
No. 91-5072.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

M.D.Tenn., 88-00097, Nixon, J.
M.D.Tenn.
APPEAL DISMISSED.
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court denied defendant's motion for appointment of counsel by ruling entered December 18, 1990.  Defendant appealed from that ruling on January 7, 1991.


3
A ruling denying appointment of counsel is not appealable.    Hodges v. Department of Corrections, 895 F.2d 1360, 1361-62 (11th Cir.1990) (per curiam);  Holt v. Ford, 862 F.2d 850, 851 (11th Cir.1989) (en banc);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 764 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.